Citation Nr: 1428705	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-49 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an ingrown toenail, left toe disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and opiate dependence, to include as secondary to his service-connected disabilities.

4.  Entitlement to service connection for an ingrown toenail, right toe disability.

5.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for hypothyroidism.

9.  Entitlement to service connection for headaches to include as due to an undiagnosed illness.

10.  Whether there was clear and unmistakable error (CUE) in a November 2007 rating decision that failed to grant service connection for a bilateral shoulder disability.

11.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

12.  Entitlement to a compensable evaluation for right pattelofemoral syndrome for the period prior to August 13, 2013.

13.  Entitlement to a compensable evaluation for left pattelofemoral syndrome for the period prior to August 13, 2013.

14.  Entitlement to an evaluation in excess of 10 percent for right pattelofemoral syndrome for the period since August 13, 2013.

15.  Entitlement to an evaluation in excess of 10 percent for left pattelofemoral syndrome for the period since August 13, 2013.

16.  Entitlement to a rating in excess of 10 percent for service-connected right lateral ankle instability.

17.  Entitlement to an initial compensable evaluation for service-connected right shin splint.

18.  Entitlement to an initial compensable evaluation for service-connected left shin splint.

19.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to August 13, 2013.

20.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period since August 13, 2013.

21.  Entitlement to a compensable evaluation for residual numbness, lower chin, status post jaw surgery.

22.  Entitlement to an effective date earlier than November 22, 2010 for service-connected temporomandibular joint syndrome (TMJ) disability.

23.  Entitlement to an effective date earlier than November 22, 2010 for service-connected right shin splints disability, to include whether there was CUE in a November 2007 rating decision that failed to grant service connection for right shin splints disability.

24.  Entitlement to an effective date earlier than November 22, 2010 for service-connected left shin splints disability, to include whether there was CUE in a November 2007 rating decision that failed to grant service connection for left shin splints disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active duty from July 1981 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007, May 2009, July 2012, March 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that in the July 2012 rating decision, the RO, in part, denied the Veteran's claims for service connection for a left ankle disability without first determining whether new and material evidence had been received to reopen this claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
With respect to the Veteran's claims for psychiatric disabilities, claims for service connection for PTSD, depression, and opiate dependence were adjudicated separately by the RO in a July 2012 rating decision.  The Veteran submitted a notice of disagreement (NOD) with regard to these issues in August 2012.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Consequently, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and opiate dependence, to include as secondary to his service-connected disabilities.

The Board notes that in the August 2013 rating decision, the RO increased the Veteran's noncompensable ratings for right and left pattelofemoral syndrome to 10 percent disability evaluations, effective August 13, 2013.  

Additionally, in the August 2013 rating decision, the RO increased the Veteran's 10 percent disability rating for degenerative disc disease to a 20 percent disability rating, effective August 13, 2013.  

The Board notes that since the increases to 10 percent and 20 percent ratings did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2014, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of whether there was CUE in a November 2007 rating decision that failed to grant service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issues of whether new and material evidence had been submitted to reopen a claim for service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability; entitlement to service connection for an acquired psychiatric disorder, to include PTSD and opiate dependence, to include as secondary to his service-connected disabilities; entitlement to service connection for tinnitus, to include as secondary to a service-connected disability; entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea; entitlement to service connection for asthma; entitlement to service connection for hypothyroidism; and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied service connection for a left toe ingrown toenail disability; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the November 2007 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left toe ingrown toenail disability. 

3.  The Veteran does not have a current ingrown toenail, right toe disability.

4.  The RO's November 2007 rating decision denying service connection for a bilateral shoulder disability was consistent with the evidence of record and in accordance with governing law and regulations.

5.  The Veteran's GERD has been manifested by persistently recurring epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance and mild nausea; however, it has not been manifested by dysphagia, substernal pain or pain in the arm or shoulder, weight loss, hematesis, melena, or anemia.

6.  For the period prior to August 13, 2013, the Veteran's pattelofemoral syndrome of the left and right knees were not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

7.  For the period since August 13, 2013, the Veteran's pattelofemoral syndrome of the left and right knees were not been manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

8.  The Veteran's right ankle disability is manifested by pain, slight instability, and a moderate amount of limitation of motion; marked limitation of right ankle motion is not shown.  

9.  The Veteran's bilateral shin splints are productive of pain, but are not manifested by malunion of the tibia or fibula and there is no evidence to suggest that this disability causes any knee or ankle disability. 

10.  For the period prior to August 13, 2013, the competent medical and other evidence of record fails to reflect that the Veteran's service-connected degenerative disc disease of the lumbar spine manifested in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; doctor-prescribed incapacitating episodes during any 12 month period or objective neurological manifestations.

11.  For the period since August 13, 2013, the competent medical and other evidence of record fails to reflect that the Veteran's service-connected degenerative disc disease of the lumbar spine manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

12.  The Veteran's residual numbness, lower chin, status post jaw surgery is not manifested by moderate incomplete paralysis of a cranial nerve.

13.  A November 22, 2010 statement constituted an informal claim for entitlement to service connection for a TMJ disability and was received more than one year following the Veteran's discharge from service. 

14.  A July 2012 rating decision granted service connection for a TMJ disability, effective November 22, 2010.   The effective date was the date of the claim for service connection.

15.  The Veteran initially submitted a claim of entitlement to service connection for a bilateral shin splint disability on June 1, 2007.

16.  In an unappealed November 2007 rating decision, the RO denied service connection for a bilateral shin splint disability.

17.  A July 2012 rating decision granted the Veteran's service connection claim for a bilateral shin splint disability and assigned an effective date of November 22, 2010, the date of receipt of the Veteran's petition to reopen his claim. 

18.  At the time of the November 2007 rating decision, service treatment records diagnosed the Veteran with bilateral shin splints that were diagnosed again on VA examination in July 2007 and, as such, the November 2007 rating decision involved undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with regard to the claimed bilateral shin splint disability.


CONCLUSIONS OF LAW

1.  The November 2007 decision that denied service connection for an ingrown toenail, left toe disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for an ingrown toenail, left toe disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  An ingrown toenail, right toe disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  There was no CUE in the November 2007 rating decision that denied service connection for a bilateral shoulder disability, and that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2013).

5.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2013).

6.  For the period prior to August 13, 2013, the service-connected right pattelofemoral syndrome does not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- 5260 (2013).

7.  For the period prior to August 13, 2013, the service-connected left pattelofemoral syndrome does not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2013).

8.  For the period since August 13, 2013, the service-connected right pattelofemoral syndrome does not meet the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- 5260 (2013).

9.  For the period since August 13, 2013, the service-connected left pattelofemoral syndrome does not meet the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- 5260 (2013).

10.  The criteria for a disability rating in excess of 10 percent for the Veteran's right lateral ankle instability disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5229- 5271 (2013).

11.  The criteria for an initial, compensable evaluation for right shin splints have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5262 (2013).

12.  The criteria for an initial, compensable evaluation for left shin splints have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5262 (2013).

13.  For the time period prior to August 13, 2013, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013).

14.  For the time period since August 13, 2013, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013).

15.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected residual numbness, lower chin, status post jaw surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8299-8207 (2013).

16.  The criteria for an effective date, earlier than November 22, 2010, for the grant of service connection for a TMJ disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013).

17.  The November 2007 rating decision, denying service connection for a bilateral shin splint disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

18.  The November 2007 rating decision, denying service connection for a bilateral shin splint disability was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).

19.  Entitlement to an effective date of June 1, 2007 but no earlier, for the grant of service connection for a right shin splint disability is warranted.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

20.  Entitlement to an effective date of June 1, 2007 but no earlier, for the grant of service connection for a left shin splint disability is warranted.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claims for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

As to the claims of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

Regarding the Veteran's claim for whether new and material evidence had been submitted to reopen a claim for service connection for an ingrown toenail, left toe disability, the Board notes that in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In the appeals for whether new and material evidence had been submitted to reopen a claim for service connection for an ingrown toenail, left toe disability, entitlement to service connection for an ingrown toenail, right toe disability and entitlement to an initial rating in excess of 10 percent for GERD, the Veteran was provided notice in a January 2013 letter which was issued prior to the March 2013 rating decision.  The January 2013 letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Additionally, the January 2013 letter also included information as to new and material evidence consistent with Kent. The January 2013 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's increased rating claims and claims for higher initial ratings for a bilateral shin disability and numbness of the chin, the RO provided notice to the Veteran in a May 2012 letter, prior to the date of the issuance of the appealed July 2012 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman; supra.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was most recently afforded VA examinations in July 2007, September 2007, August 2011, December 2011, May 2012, February 2013 and August 2013.

In multiple correspondences, the Veteran's representative contended that the VA examinations did not evaluate his claimed disabilities accurately or adequately and thus, new examinations were needed.  While the Board notes the Veteran's representative's contentions regarding the adequacy of the VA examinations, the Veteran gave an accurate history regarding the disabilities at issue during these examinations and recounted his relevant symptomatology for the disabilities.  After receiving this information, the examiners performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's disabilities.  The examiners documented these actions in detail in their examination reports.  As such, the Board finds that the July 2007, September 2007, August 2011, December 2011, May 2012, February 2013 and August 2013VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Regarding the new and material evidence claim, the Board notes that the duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim.  As such, further examination is not required in connection with that claim.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed ingrown toenail, right toe disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no current diagnosis of an ingrown toenail, right toe disability, or lay evidence of recurring symptoms of an ingrown toenail.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in December 2012.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a November 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a recurrent ingrown toenails disability of the left great toe on the basis that there was no evidence of a permanent residual or chronic disability of an ingrown toenail of the left great toe.

The Veteran did not file a notice of disagreement with the November 2007 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 2007 rating decision which denied service connection for an ingrown toenail, left toe disability on the basis that there was no evidence of a current ingrown toenail, left toe disability. 

Evidence received since the November 2007 rating decision includes voluminous VA and private treatment records.
	
The Board finds that the evidence received since the November 2007 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 2007.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for an ingrown toenail, left toe disability.  Significantly, competent evidence of a current ingrown toenail, left toe disability has not been added to the record.  Overall, there is no competent evidence of a current an ingrown toenail, left toe disability.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the November 2007 rating decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for an ingrown toenail, left toe disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for an ingrown toenail, left toe disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing a current diagnosis of a an ingrown toenail, left toe disability, the claim for service connection for an ingrown toenail, left toe disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints of an ingrown toenail of the right toe.  Notably, the Veteran received treatment in May 1995 for an ingrown toenail of his left toe.  However, the record is completely silent for complaints or treatments related to his right toe.

Moreover, the Veteran's voluminous post-service treatment records are also negative for complaints or treatments of an ingrown toenail of the right toe.  A July 2009 VA general examination noted that the Veteran had a history of left toe ingrown toenails that were resolved.  There was no mention of any ingrown toenails of the right toenail disability.

Under the circumstances of this case, the Board concludes that service connection is not warranted for an ingrown toenail, right toe disability as the Veteran has not been shown to have a current ingrown toenail, right toe disability.

As noted above, the VA treatment records have demonstrated that the Veteran has had left ingrown toenails in the past that have resolved.  However, the record is entirely negative for complaints or treatments related to an ingrown toenail of the right toe.  

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed ingrown toenail, right toe disability. 

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for an ingrown toenail, right toe disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board notes the Veteran's contentions regarding the etiology of his claimed ingrown toenail, right toe disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed ingrown toenail, right toe disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, given the vague nature of his contentions, the Board concludes that the VA treatment records failing to show treatment for an ingrown toenail during the pendency of this appeal outweight his blanket assertion of service connection.  Thus, the Veteran lay assertions are not sufficient in this instance and are outweighed by other probative evidence of record.  





III.  CUE

Laws and Regulations

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record (unless it is shown that the decision involved CUE).  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Again, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).


Factual Background and Analysis

In the present case, the Veteran has alleged CUE in the November 2007 RO decision that denied service connection for a bilateral shoulder disability. 

Essentially the Veteran alleges that the RO erred in not finding that the conditions relating to his bilateral shoulders were chronic in service.  He claims that the November 2007 rating decision contained the requirements for service connection as there was evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service and evidence of a relationship or link to service.  The Veteran noted that the July 2007 VA examination diagnosed the Veteran with a "bilateral shoulder strain". 

Although the Board finds that this allegation meets the legal requirements for specificity, it unfortunately finds that it is not a sufficient allegation of CUE because it essentially goes to the weight the RO gave the evidence of record at the time of the November 2007 decision.  The Board notes that the RO's November 2007 rating decision specifically finds that there was no showing of a chronic disability in service.  The Veteran's allegation of CUE essentially disagrees with these factual findings, which means he disagrees with the way the RO weighed and evaluated the evidence.

In support of his claim of CUE, the Veteran relies upon 38 C.F.R. § 3.303(b)  and points to service treatment records relating at least to his shoulder condition that indicate it was chronic.  38 C.F.R. § 3.303(b) provides:

With chronic disease shown as such in service ... so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service... is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

What the Veteran's argument overlooks is the portion above in that it is determined upon the record whether chronicity is shown and the fact that a condition may be labeled "chronic" does not necessarily establish the chronicity of that condition in service.  Thus, the RO was free to weigh the evidence in the service treatment records as to the manifestations of the Veteran's claimed conditions and make its own determination as to chronicity.  After reviewing the service treatment records, including those related to the Veteran's bilateral shoulders, the Board finds that reasonable minds could differ as to whether this evidence demonstrates that the claimed conditions were chronic during service.  Consequently, this allegation of CUE goes to how the RO weighed and evaluated the facts before it in November 2007, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the November 2007 RO decision were undebatable or that 38 C.F.R. § 3.303(b) was incorrectly applied.  The Board, therefore, must find that the Veteran cannot prevail on this allegation of CUE as it goes to the weight the RO gave to the evidence of record at the time of the November 2007 decision.  See Russell, 3 Vet. App. at 313-14; Damrel, 6 Vet. App. at 246.

Based on the foregoing, the Board finds that the Veteran cannot prevail on his allegation of CUE in the November 2007 rating decision.



IV.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. Entitlement to an initial evaluation in excess of 10 percent for service-connected GERD.

Laws and Regulations

The Veteran is currently in receipt of a 10 percent initial evaluation for GERD under Diagnostic Code 7399-7346, effective December 18, 2012.  38 C.F.R. §§ 4.20 , 4.27 (2013) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Factual Background and Analysis

The Veteran underwent a VA examination in December 2011.  The examiner noted that the Veteran had a diagnosis of GERD with a treatment plan that included taking continuous medication for the diagnosed condition.  The Veteran took Prilosec, Tums and Pepcid.  The Veteran had reflux and regurgitation symptoms from his GERD.  He had 4 or more sleep disturbances per year caused by his esophageal reflux which lasted less than a day.  He did not have anemia, weight loss, nausea, vomiting, hematemesis or melena.  He had no esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus.  His GERD did not affect his ability to work.  

The Veteran again underwent a VA examination in February 2013 for his GERD.  The Veteran had a diagnosis of GERD with a treatment plan that included taking continuous medication for the diagnosed condition.  He took Pepcid and Tums.  His esophageal condition resulted in persistently recurring epigastric distress, pyrosis (heartburn), reflux, regurgitation and sleep disturbance.  His sleep disturbance happened 4 or more times per year and lasted less than 1 day.  He also experienced mild nausea 4 or more times per year that lasted less than 1 day.  He did not have anemia, weight loss, vomiting, hematemesis or melena.  He had no esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus.  His GERD did not affect his ability to work.  

Based on the objective clinical findings, the Veteran's disability picture is most consistent with the currently assigned initial 10 percent disability evaluation for his service-connected GERD disability.  

The foregoing evidence shows that the Veteran's GERD has been manifested by persistently recurring epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance and mild nausea.  His sleep disturbance and nausea happened 4 or more times per year and lasted less than 1 day.  In that regard, the complaints and findings reflected in the December 2011 and February 2013 VA examiners' opinions shows that the Veteran's GERD was manifested by heartburn and regurgitation; but, were not manifested by any other symptoms listed under the criteria for a 30 percent or 60 percent disability rating under Diagnostic Code 7346.  In that regard, there is no evidence that the Veteran experienced dysphagia, vomiting, material weight loss, hematemesis, or melena with moderate anemia; nor does the evidence support a finding that the Veteran has experienced severe, or even considerable, impairment of health.  

Overall, the symptomatology associated with the Veteran's GERD is not consistent with the assignment of a disability rating higher than 10 percent under Diagnostic Code 7346.  Accordingly, the Veteran's claim for an initial disability rating in excess of 10 percent for GERD must be denied.  38 C.F.R. §§ 4.3, 4.7.


B.  Entitlement to increased ratings for bilateral pattelofemoral syndrome; a right ankle disability and bilateral shin splints.

Factual Background

The Veteran underwent a VA examination in September 2007.  The examiner noted that the Veteran suffered a left tibia stress fracture in 2001.  This condition still hurt with increased activity.  He still had problems now with running.  There was pain in the left anterior lower leg but no fracture or deformity.  There was no bone or joint abnormality.  The diagnosis was left tibial stress fracture by clinical history with normal radiographs.

The Veteran underwent a VA examination in July 2009.  He had persistent anterior knee pain.  He sprained his right ankle in service and had some lateral instability in the ankle most recently in 2002.  The Veteran reported experiencing bilateral shin splints since his basic training in 1981 which was still a recurrent problem, especially with activities.  He had pain in his ankles, shins and knees.  His ankle rolled during activities, his knees hurt with deep knee bending and his shins hurt with prolonged walking.  During flare-ups his right ankle had particular increasing pain and trouble with ambulation.  He had pain with ankle inversion.  His gait was normal.  On examination, there was right lateral ankle tenderness over the lateral ligamentous complex.  There was pain to palpation of the bilateral anterior knees.  There was anterior knee crepitance.  For the right ankle, dorsiflexion was from 0 to 20 degrees with pain at 20 degrees.  Plantarflexion was from 0 to 30 degrees with pain at 30 degrees.  There was pain on motion.  For his left ankle, there was 0 to 20 degrees of dorsiflexion and 0 to 60 degrees of plantarflexion with no pain on motion.  His bilateral knees had flexion from 0 to 140 degrees and 0 degrees extension.  There was no pain on motion but there was pain with resisted knee extension bilaterally.  There was no increasing pain or weakness or loss of motion on repetitive testing.  X-rays of the knees were negative.  X-rays of the ankles showed no acute fractures.  The examiner noted that the Veteran had right ankle instability, bilateral patellofemoral pain and chronic bilateral shin condition which had no effects on his usual occupation.  His shins had severe effects on his daily activity of sports and mild effects on chores and shopping.  There were moderate effects on exercise and recreation.

The Veteran underwent a VA examination in August 2011.  The Veteran reported that his bilateral shin splints began during his military service.  His symptoms included pain.  He did not report flare-ups that impacted the function of his ankle.  Right and left ankle plantar flexion was from 0 to 45 degrees or greater with no objective evidence of painful motion.  Right and left ankle dorsiflexion was from 0 to 20 degrees or greater with no objective evidence of painful motion.  He was able to perform repetitive-use testing which revealed ranges of motion which demonstrated right and left ankle plantar flexion from 0 to 45 degrees or greater and right and left ankle dorsiflexion from 0 to 20 degrees or greater.  He did not have additional limitation in range of motion following repetitive-use testing nor did he have any functional loss and/or functional impairment of the ankle.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue of both ankles.  Ankle plantar flexion and dorsiflexion were normal.  Joint stability was unable to be tested.  There was no ankylosis.  There were no abnormal findings on the images of his ankles.  X-rays of the tibia and fibula revealed a well-healed old fracture of the proximal left fibula with no evidence of a stress fracture or unexpected arthritic change.  It was an otherwise negative examination.

The Veteran underwent a VA examination in August 2013.  It was noted that the Veteran had a diagnosis of lateral instability of the right ankle.  The Veteran reported that his right ankle condition had worsened as it was rolling over more.  He reported that flare-ups impacted the function of his ankle as he had pain.  Right and ankle plantar flexion was from 0 to 45 degrees or greater with evidence of painful motion beginning at 0 to 45 degrees or greater.  Right ankle dorsiflexion was from 0 to 20 degrees or greater with objective evidence of painful motion beginning at 20 degrees or greater.  Left ankle plantar flexion was from 0 to 45 degrees or greater with no objective evidence of painful motion and left ankle dorsiflexion was from 0 to 20 degrees or greater with no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  His post repetitive-use testing of the right and left ankle demonstrated plantar flexion was from 45 degrees or greater and dorsiflexion from 0 to 20 degrees or greater.  He did not have additional limitation in range of motion of the ankle following repetitive-use testing.  He had functional loss and/or functional impairment of the ankle as he had pain on movement of the right ankle.  He had localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing was normal.  The anterior drawer test showed that the right ankle demonstrated laxity when compared with the left ankle.  There was no ankylosis of the ankle.  The Veteran regularly used a brace.  The x-rays demonstrated no abnormal findings and the Veteran's impact did not impact his ability to work.  

The Veteran also had bilateral femoral syndrome of the knees.  He reported that flare-ups impacted the function of his knee as he had pain.  Right and left knee flexion was from 0 to 130 degrees with evidence of painful motion beginning at 130 degrees.  There were no degrees of hyperextension.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive-use testing, right and left knee flexion was from 0 to 130 degrees with evidence of painful motion beginning at 130 degrees.  There were no degrees of hyperextension.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  The Veteran had less movement than normal and pain on motion and had tenderness or pain to palpation for joint line or soft tissue of both knees.  Muscle strength testing was normal and joint stability was normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  Imaging studies of the knee showed no arthritis or evidence of patellar sublaxation as the examination was negative.  The Veteran had difficulty getting up and down while working at his desk job.

1.  Bilateral Pattelofemoral Syndrome

The Veteran filed a claim for an increased rating in March 2009.

As addressed above, in the August 2013 rating decision, the RO increased the Veteran's noncompensable ratings for right and left pattelofemoral syndrome to 10 percent disability evaluations, effective August 13, 2013.  

The Veteran's left and right knee disabilities are currently rated at a noncompensable evaluation prior to August 13, 2013 and at 10 percent disability evaluations since August 13. 2013 under Diagnostic Codes 5299-5260.  38 C.F.R. §§ 4.20 , 4.27 (2013)  (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Diagnostic Code 5260 is applicable to limitation of flexion of the knee.  

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Period prior to August 13, 2013

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable evaluation is not warranted for the Veteran's left and right pattelofemoral syndrome for the period prior to August 13, 2013.

Turning to range of motion, at the July 2009 VA examination, the range of motion in both knees was flexion to 140 degrees and extension to zero degrees.  Therefore, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for either knee.

Further, there is no evidence to support a higher disability rating for the right and left knees based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); See also DeLuca, supra.  Significantly, while the July 2009 VA examiner noted the Veteran had pain with resisted knee extension bilaterally, it was also noted that there was no increasing pain or weakness or loss of motion on repetitive testing.  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally there is no showing of instability as the July 2009 VA examination report showed no instability.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a compensable evaluation is warranted for the period prior to August 13, 2013.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.  Furthermore, the diagnostic codes applicable to degenerative arthritis and those applicable to analogous conditions are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2013).  

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to a compensable evaluation for right and left pattelofemoral syndrome for the period prior to August 13, 2013.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Period since August 13, 2013

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right and left pattelofemoral syndrome for the period since August 13, 2013 as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in August 2013, flexion was to 130 degrees and extension was to 0 degrees.  

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  

While the Board notes that the August 2013 VA examiner indicated that the Veteran reported that flare-ups impacted the function of his knee as he had pain, the Board has taken this into account.  However, even during flare-ups the pain did not result in the functional equivalent of flexion to 45 degrees or less or extension to 10 degrees or more as contemplated by compensable ratings.  Additionally, the August 2013 VA examiner specifically determined that the Veteran did not have additional limitation in range of motion of either knee and lower leg following repetitive use testing.  The Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left and right knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally there is no showing of instability as the August 2013 VA examination report showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.  Furthermore, the diagnostic codes applicable to degenerative arthritis and those applicable to analogous conditions are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2013).  

As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for bilateral pattelofemoral syndrome for the period since August 13, 2013, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Right Ankle Instability

The Veteran filed a claim for an increased rating in March 2009.

The Veteran's right ankle disability is currently rated at 10 percent disability evaluations under Diagnostic Codes 5299-5271.  38 C.F.R. §§ 4.20 , 4.27 (2013)  (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Diagnostic Code 5271 is applicable to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service connected right ankle disability. 

As set forth above, in order for the Veteran's right ankle disability to warrant an evaluation in excess of 10 percent, the evidence must show a marked limitation of ankle motion.  A marked level of impairment is not demonstrated by the record as the August 2011 and most recent VA examination in August 2013 reflected that the Veteran had full range of motion of his right ankle.  Additionally, the July 2009 VA examination report reflected only slight limitation of motion as dorsiflexion was from 0 to 20 degrees and plantarflexion from 0 to 30 degrees with pain on motion.  

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that a higher rating than 10 percent is not warranted as there were no additional limitations after three repetitions of range of motion.   Thus, there is no objective evidence that Veteran has functional loss or additional limitation of ankle motion due to pain, weakness, and atrophy of a severity to afford him an evaluation higher than 10 percent.  See DeLuca; supra.

The Board notes that the Veteran has experienced flare-ups regarding his right ankle.  On VA examination in August 2013, the Veteran reported that his flare-ups impacted the function of his ankle as he had pain.  However, the same examination found that the Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.

Therefore, even if the additional limitation of motion during such reported flare-ups were extreme, based on the reported functionality of the Veteran, the Board finds that the overall impairment resulting from his right ankle disability would still more closely approximate no more than a 10 percent rating.

Given this evidence, entitlement to an evaluation in excess of 10 percent is not warranted at any time during the appeal period for the right ankle disability.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

3.  Bilateral Shin Splints

The Veteran's service-connected bilateral shin splints are currently rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 [impairment of the tibia and fibula], See 38 C.F.R. § 4.27 (2013) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen]; see also 38 C.F.R. § 4.27 (2013) [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"].

"Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury, such as a tibial stress fracture.  (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1742 (30th ed. 2003). 

There is no rating code for shin splints.  The Veteran's service-connected disability is therefore rated by analogy.  See 38 C.F.R. § 4.20 (2013) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 5262 for impairment of the tibia and fibula provides for a 10 percent rating where there is slight knee or ankle disability, with malunion of the tibia and fibula.  A 20 percent rating is warranted where there is moderate knee or ankle disability, with malunion of the tibia and fibula.  A 30 percent rating is warranted where there is marked knee or ankle disability, with malunion of the tibia and fibula, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.

The Board observes that the words "slight, "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that "slight" is defined as "small in amount or extent; not great or intense."  See Webster's New World Dictionary, Third College Edition (1988), 1262.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2013). 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II. 




Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that an initial compensable evaluation for bilateral shin splints is not warranted. 

As noted above, the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban; supra.

For the Veteran to warrant a compensable initial rating under Diagnostic Code 5262, the evidence would need to show slight knee or ankle disability, with malunion of the tibia and fibula. 

The Board notes that malunion of the tibia and fibula is not shown.  Additionally, while bilateral knee and right ankle disabilities are shown, the Veteran is service connected for these disabilities.  As addressed above, the Veteran's bilateral knees are rated at a 10 percent disability rating since August 13, 2013 and the Veteran's right ankle disability is rated at a 10 percent disability rating since June 1, 2007.  Thus the Veteran could not be awarded compensable ratings for both a right ankle disability and shin splints if the right ankle disability symptomatology was considered for the rating of shin splints, as that would be pyramiding.   Similarly, for the period since August 13, 2013, the Veteran could not be awarded compensable ratings for both a bilateral knee disability and shin splints if the bilateral knee symptomatology was considered for the rating of shin splints, as that would be pyramiding.   

For the period prior to August 13, 2013, the Veteran's bilateral knee disability is assigned a 0 percent rating, thus, this disability could be considered in the rating for shin splints.  Additionally, as the Veteran's left ankle is not service-connected, it also could be considered in the rating for shin splints.  However, the medical evidence, discussed above, does not show a left ankle disability.

The Board notes that In order to warrant a compensable rating for the disability, the evidence must show the presence of periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Otherwise, the evidence must show the presence of or the functional equivalent of slight knee or ankle disability, to include consideration of the effects of pain, incoordination, lack of endurance, and fatigability.  See DeLuca; supra.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262. 

Initially, the Board finds that a 10 percent evaluation is not for application under 38 C.F.R. § 4.59.  While the Veteran complained of pain in his shins, and the VA examinations showed mild swelling and moderate tenderness of the shins bilaterally, the evidence establishes that there was no functional impairment attributable to the Veteran's shin splints of the left and right legs.  Thus, a 10 percent rating is not for application under 38 C.F.R. § 4.59.

Additionally, while the evidence shows that the Veteran has knee and a right ankle disability, there is no X-ray evidence of malunion of the tibia and fibula.  Therefore, an initial compensable rating of 10 percent is not warranted under Diagnostic Code 5262. 

The Board notes again that the Veteran is currently separately rated for disabilities in his knees and right ankle, and there is no medical evidence of additional disability to either his knees or right ankle as a result of his service-connected shin splints/stress fractures.

For all the foregoing reasons, the Board finds that the claim for higher compensable ratings for left leg and right leg shin splints, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Degenerative Disc Disease of the Lumbar Spine

For his service-connected degenerative disc disease of the lumbar spine, the Veteran is currently in receipt of a 10 percent evaluation for the period prior to August 13, 2013and a 20 percent evaluation for the period since August 13, 2013 under Diagnostic Code 5243.

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with ncapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having at least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Factual Background and Analysis

The Veteran filed a claim for an increased rating in March 2009.

An April 2009 x-ray of the lumbar spine revealed no degenerative disc disease, no degenerative joint disease and no significant anterior posterior hypertrophic degenerative changes.

Notably, the Veteran was scheduled for a VA examination in April 2009 for evaluation of his lumbar spine as a result of his claimed for an increased rating which was filed in March 2009.  However, the Veteran failed to report for this examination and it was subsequently canceled.

A September 2011 private treatment report provided a diagnosis of multilevel spondylosis with minimal left stenosis at L5-S1.

The Veteran underwent a VA examination in August 2013.  The Veteran reported flare-ups of back pain.  On examination, forward flexion was from 0 to 40 degrees with painful motion beginning at 40 degrees.  Extension was from 0 to 20 degrees with painful motion beginning at 20 degrees.  Left and right lateral flexion was from 0 to 20 degrees with painful motion beginning at 20 degrees.  Left and right lateral rotation was from 0 to 20 degrees with painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was from 0 to 40 degrees.  Extension was from 0 to 15 degrees. Post-test left and right lateral flexion was from 0 to 20 degrees.  Post-test left and right lateral rotation was from 0 to 20 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran did have less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.    The Veteran had dull pain to palpation of the thoracolumbar spine.  He had abnormal guarding or muscle spasm of the spine that resulted in an abnormal gait.  He did not have atrophy and hip, knee, ankle plantar, ankle and great toe extension were all normal.  Knee and ankle reflexes were normal.  His sensory examination was normal with the exception of decreased sensation in the left and right toes.  Straight leg testing was positive.  The Veteran had radiculopathy as he had severe intermittent pain in the bilateral lower extremities, moderate parethesias in the left lower extremity and severe numbness in the left lower extremity.  The Veteran's right side radiculopathy was mild and his left side radiculopathy was moderate.    The Veteran had intervertebral disc syndrome but had less than one week of incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  He constantly used a brace.  There was no arthritis documented and no vertebral fracture. The Veteran also had to stay home from work when he had severe back pain.  X-rays were negative.

Period Prior to August 13, 2013

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to August 13, 2013.  

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented prior to August 13, 2013.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Also with regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board observes that the medical evidence fails to show the Veteran's thoracic spine strain disability has been productive of any objective neurological abnormalities prior to August 13, 2013.   

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms for the period prior to August 13, 2013.

Significantly, the Board again notes that the Veteran was scheduled for a VA examination in April 2009 for evaluation of his lumbar spine.  However, the Veteran failed to report for this examination and it was subsequently canceled.  The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board has adjudicated the issue of an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to August 13, 2013 based upon the evidence that is currently of record.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an evaluation in excess of 10 percent rating for degenerative disc disease of the lumbar spine for the period prior to August 13, 2013.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Period since August 13, 2013

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 20 percent for a service-connected degenerative disc disease of the lumbar spine disability for the period since Augusts 13, 2013.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The August 2013 VA examiner noted that the Veteran had intervertebral disc syndrome but had less than one week of incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  As noted above, the Veteran's forward flexion on his August 2013 VA examination was from 0 to 40 degrees with painful motion beginning at 40 degrees.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra . Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  While the Veteran had functional loss or functional impairment of the back as he had less movement than normal and pain on movement, the August 2013 VA examiner determined that there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  

Again, the functional loss on the August 2013 VA examination is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 40 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

In reaching this conclusion, the Board acknowledges that separate ratings based on neurological impairment were assigned in a June 2013 rating decision that granted service connection for left lower extremity radiculopathy at 10 percent disability rating, effective September 22, 2011 and an August 2013 rating decision that granted service connection for right lower extremity radiculopathy at a 10 percent raging, effective August 13, 2013.  The Veteran has not disagreed with these decisions.  Accordingly, the issues of entitlement to higher ratings for the Veteran's neurological impairment are not yet before the Board.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an evaluation in excess of 20 percent rating for degenerative disc disease of the lumbar spine for the period since August 13, 2013.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


D.  Residual Numbness, Lower Chin, Status Post Jaw Surgery

The Veteran filed a claim for an increased rating in November 2010.

The Veteran's service-connected residual numbness, lower chin, status post jaw surgery disability is rated noncompensably pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8207 (2013). 

The Board observes that 38 C.F.R. § 4.55 and 4.56 set forth the factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups.  The Board observes that the above provisions are the result of revisions promulgated, effective July 3, 1997.  62 Fed. Reg. 30235 -30240 (June 3, 1997). However, the purpose of the revisions was primarily to eliminate redundancy, improve consistency, and re-order the text previously found at 38 C.F.R. §§ 4.47-4.52.  No relevant substantive changes were made.  See Id.; see also 58 Fed. Reg. 33237 -33242 (June 16, 1993).

Diagnostic Code 8207 provides that complete paralysis of the seventh cranial nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  These ratings are dependent upon the relative loss of innervation of facial muscles.  Diagnostic Code 8207.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078. 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2013).

Factual Background and Analysis

The Veteran underwent a VA examination in December 2011.  The examiner noted that the Veteran had facial numbness since jaw surgery in 1994.  The numbness has been stable and he has not received any treatments for this condition.  The nerve was reportedly damaged at the time of his surgery.  Once every 6 months, he had a sensation of lancinating or electric shock pain on the left and right side which was severe on the right side.  He had no involuntary painless facial twitching or spasm, no weakness or paralysis of facial muscles and no mouth and throat symptoms.  He had no eye symptoms, no neck and shoulder symptoms, and no ear and hearing symptoms.  A sensory examination of the trigeminal nerve for pain and light touch revealed a normal forehead and normal cheeks but had decreased sensation of the chin.  Temperature of the forehead, check and entire side was normal but absent for the chin.  A motor examination of the trigeminal nerve showed symmetric function of the temporal and masseter muscles on biting hard and the jaw remained in the midline regarding the function on mouth muscles.  His corneal reflex on the left and right side was present.  Examination of his facial nerves revealed normal overall symmetry, eyebrow lifting, forehead wrinkling, smiling, showing teeth, puffing out cheeks, closing eyes to resistance, frowning and tearing.  Hyperacusis was not present and there was no loss of taste on the anterior 2/3 of the tongue.  The tongue was normal in appearance without atrophy and there were no fasciculations.  Speech was normal.  His gag reflex was normal as was his ability to swallow and his voice.  There was no loss of taste on the posterior of the 1/3 of the tongue.  The diagnosis was a mental nerve lesion which was best described as a lack of function.  Problem associated with this diagnosis was facial numbness.  There were no significant effects on the usual occupation or effects on his usual daily activities.

In the August 2012 notice of disagreement (NOD) the Veteran's representative noted that the Veteran's residual numbness of his chin disability caused the Veteran difficulty with liquid from beverages running down his chin when he drinks.  Additionally, because of the numbness, he was not able to sense when food was on his chin during meals.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable evaluation for service-connected residual numbness, lower chin, status post jaw surgery disability is not warranted. 

Notably, the December 2011 examination noted that the Veteran had numbness and decreased sensation.  Additionally, once every 6 months the Veteran experienced pain.  The Veteran also noted difficulty in eating and drinking as a result of his chin numbness.

However, the Board find that the evidence does not support a finding that the Veteran's residual numbness, lower chin, status post jaw surgery disability causes more than mild incomplete paralysis.  

Given the presence of relatively mild symptomatology, a rating based on mild incomplete paralysis is appropriate and a rating based on moderate incomplete paralysis is not warranted.  

As such, the Board finds that no incomplete paralysis of the mental nerve has been shown.  Indeed, there is no motor or muscle loss, and there is no evident functional impairment due to the mental nerve disability. 

The Board, therefore, finds that moderate incomplete paralysis is not present, and a 10 percent evaluation is not warranted.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  Because the minimal requirement for a compensable rating under Diagnostic Code 8207 have not been met, no more than a zero percent rating is warranted for the Veteran's residual numbness, lower chin, status post jaw surgery disability. 

E.  Extraschedular Rating

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected GERD, bilateral pattelofemoral syndrome, right lateral ankle instability, bilateral shin splints, degenerative disc disease of the lumbar spine and residual numbness, lower chin, status post jaw surgery disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected GERD, bilateral pattelofemoral syndrome, right lateral ankle instability, bilateral shin splints, degenerative disc disease of the lumbar spine and residual numbness, lower chin, status post jaw surgery disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


V.  Earlier Effective Date

Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

A.  TMJ

The Veteran was separated from service in May 2007.  The earliest document that can be construed as a claim for service connection for TMJ is a letter from the Veteran's representative, which is date-stamped as having been received by the RO on November 22, 2010.  

A July 2012 rating decision granted service connection for TMJ, and assigned an initial disability rating of 40 percent, effective November 22, 2010.  

The Veteran has not contended that he filed a claim prior to November 22, 2010, and there is no other evidence of an earlier claim for this disability.  Clearly, the Veteran did not file a claim within one year after separation from service.  

Based on the evidence, the Board finds that an effective date earlier than November 22, 2010 for a service-connected TMJ disability is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

The Board acknowledges that records prior to November 22, 2010 note a diagnosis of TMJ.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for TMJ was neither granted nor adjudicated until July 2012. 

Accordingly, the Board finds that there otherwise is no basis for the assignment of an effective date earlier than November 22, 2010, for the award of entitlement to service connection for a TMJ disability.  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

Under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than November 22, 2010, for the award of entitlement to service connection for a TMJ disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Bilateral Shin Splints

The Veteran has made an allegation of CUE in the November 2007 rating decision which, in pertinent part, denied service connection for a bilateral shin disability.

As noted above, CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing an NOD; otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  In this case, the Veteran did not initiate an appeal within one year of the notification of the November 2007 rating decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied.  The error must be undebatable and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the high threshold of CUE.  38 U.S.C.A. § 5109A; Pierce; supra; Caffrey, supra; Damrel, supra; Fugo, supra; Russell, supra; 38 C.F.R. § 3.105(a). 

The Veteran argues that he is entitled to an earlier effective date for service connection for his bilateral shin disability.  Specifically, the Veteran argues that there is clear and unmistakable error in the November 2007 rating decision that denied service connection for a bilateral shin disability disorder as he met all of the requirements for service connection for his bilateral shin splints at the time of the November 2007 rating decision.

Under the laws and regulations in effect at the time of the November 2007 rating decision, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (currently 38 U.S.C.A. § 1110).  Governing regulations also provided that constitutional or developmental disorders were not diseases within the meaning of applicable legislation providing for payment of VA disability compensation benefits.  38 C.F.R. § 3.303(c).

Here, the Veteran's initial service connection claim for a bilateral shin disability was received by VA on June 1, 2007.  A November 2007 rating decision denied the Veteran's claim.  He was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §20.1103. 

In November 2010, the Veteran filed a petition to reopen his service connection claim for a bilateral shin disability.  In a July 2012 rating decision, the RO granted the Veteran's service connection claim for a bilateral shin spilt disability and assigned an effective date of November 22, 2010, the date of receipt of the Veteran's petition to reopen his claim.

In the November 2007 rating decision, the RO denied the Veteran's claim for service connection for a bilateral shin spilt disability on the basis that the Veteran's bilateral shin spilt condition in service was not shown to be a chronic disability.  The rating decision indicated that "no permanent residual or chronic disability subject to service connection was shown in the service medical records or demonstrated by evidence following service".

The rating decision also specifically noted that service treatment records showed complaints of the condition while in service and the VA examiner diagnosed bilateral shin splint based on the Veteran's reported history.

It is undisputed that the Veteran did not appeal the November 2007 rating decision within one year.  Therefore, the November 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

The Veteran argues that he is entitled to an earlier effective date for service connection for his bilateral shin splint disability.  Specifically, the Veteran argues that there is clear and unmistakable error in the November 2007 rating decision that denied service connection for a bilateral shin splint disability as the RO in its denial failed to note that the Veteran had a current diagnosis of chronic bilateral shin splints.  In an August 2012 correspondence, the Veteran's representative noted that the record at the time of this decision reflects that there was a diagnosis of chronic bilateral shin splints as evidenced by a VA examination in July 2007.

The Board notes that the July 2007 VA examination was available and associated with the claims file at the time of the November 2007 rating decision.  The July 2007 VA examiner specifically provided a diagnosis of bilateral shin splints, chronic.

Thus, the medical evidence on file at the time of the November 2007 RO decision did not support the RO's conclusion that the Veteran did not have a diagnosis of a chronic disability.  The totality of the evidence of record at the time of the prior November 2007 rating decision-to include the July 2007 VA examination-supports the conclusion that the Veteran had a current diagnosis of a chronic bilateral shin splint disability.  

The July 2007 VA examination relied on by the RO in awarding service connection in July 2012 was before the RO in November 2007.  Because the rating decision found that there was no chronic bilateral shin splint disability despite the July 2007 VA examination's finding of a chronic shin splint disability, it can be held that the RO committed CUE by failing to consider that evidence.  

In light of the foregoing, the Board finds that, while the correct facts were before the RO at the time of the November 2007 adjudication, had the RO fully reviewed the medical evidence on file, to include the July 2007 VA examination, such would have manifestly changed the outcome of the RO's decision as regards to a bilateral shin splint disability. 

The diagnosis of a chronic bilateral shin splint disability had been established at the time of the original claim.  While the November 2007 rating decision indicated that there was no diagnosis of chronic bilateral shin splint disability, a chronic bilateral shin splint disability diagnosis is reflected in the July 2007 VA examination which was available at the time of the November 2007 rating decision.  See 38 C.F.R. §3.156(c) (4).  Under these circumstances, the Board finds that the November 2007 rating decision denying service connection for a chronic bilateral shin splint disability was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105.  

Accordingly, the grant of service connection for a chronic bilateral shin splint disability is effective June 1, 2007, the date VA received the Veteran's original claim.  See Id.  §3.156(c) (3).


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for an ingrown toenail, left toe disability is denied. 

Entitlement to service connection for an ingrown toenail, right toe disability is denied.

The November 2007 RO decision that denied entitlement to service connection for a bilateral shoulder disability should not be revised or reversed on the basis of CUE.

Entitlement to an initial evaluation in excess of 10 percent for service-connected GERD is denied.

Entitlement to a compensable evaluation for right pattelofemoral syndrome for the period prior to August 13, 2013 is denied.

Entitlement to a compensable evaluation for left pattelofemoral syndrome for the period prior to August 13, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for right pattelofemoral syndrome for the period since August 13, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for left pattelofemoral syndrome for the period since August 13, 2013 is denied.

Entitlement to a rating in excess of 10 percent for service-connected right lateral ankle instability is denied.

Entitlement to an initial compensable evaluation for service-connected right shin splint is denied.

Entitlement to an initial compensable evaluation for service-connected left shin splint is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to August 13, 2013 is denied.

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period since August 13, 2013 is denied.

Entitlement to a compensable evaluation for residual numbness, lower chin, status post jaw surgery is denied.

Entitlement to an effective date earlier than November 22, 2010 for service-connected TMJ disability is denied.

Entitlement to an effective date of June 1, 2007, for the grant of service connection for a right shin splints disability is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 1, 2007, for the grant of service connection for a left shin splints disability is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's claim for whether new and material evidence has been submitted to reopen the claim for service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, the RO originally denied the Veteran's service connection claim for a left ankle disability in a November 2007 rating decision.  The Veteran was notified of this decision but did not appeal.  Thus, the November 2007 rating decision became final. 38 U.S.C.A. § 7105. 

In an August 2011 statement, the Veteran indicated that the November 2007 rating decision to deny service connection for a left ankle disability to have been "clearly and unmistakably in error".

Notably, in a March 2013 rating decision, the RO informed the Veteran that his claim for CUE for the left ankle disability would not be addressed in the rating decision as his left ankle disability was on appeal.

As noted above, the RO has not yet adjudicated the issue of whether CUE exists in its November 2007 decision to deny service connection for the Veteran's claimed left ankle disability.  As such, the issue is being referred to the RO for appropriate action.

Regarding the Veteran's request to reopen his previously denied service-connection claim for a left ankle disability, this issue must be remanded because the issue is inextricably intertwined with the other issue that cannot be resolved at this time. The question of whether new and material evidence has been received to reopen the Veteran's service-connection claim for a left ankle disability, is inextricably intertwined with the Veteran's allegations of CUE in the RO's original November 2007 denial of his left ankle claim, which the Board has referred to the RO for initial adjudication in the Introduction above.  In this regard, the Board notes that if it ultimately determined that CUE exists in a previous adjudication of an issue, then a claim to reopen that issue would effectively be moot.  As such, a decision on the merits as to any of this remaining claim would be premature at this time.

Regarding the Veteran's claims for service connection, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran has been diagnosed with opiate dependence as reflected on VA examinations in May 2012 and August 2013.  The May 2012 and August 2013 VA examiners did not provide an etiology for the Veteran's diagnosed opiate dependence.  Ordinarily, evidence of primary alcohol and drug abuse is considered to be "willful misconduct" and therefore, not subject to service connection or compensation on a direct basis.  See generally 38 C.F.R. § 3.301 (2013).  In Allen v. Principi, 237 F.3d. 1368, 1376-68 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit held that 38 U.S.C.A. §110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  As the Veteran contends that he has a psychiatric disability related to his service-connected lumbar disc disease, right ankle lateral instability and bilateral patellofemoral syndrome, the Board finds that a VA examination is warranted to address the etiology of the Veteran's acquired psychiatric disability to include opioid dependency. 

Additionally, the Board notes that on VA examinations in May 2012 and August 2013, the Veteran did not meet the criteria for a diagnosis for PTSD.  However, in an October 2013 letter, a private psychologist noted that she had treated the Veteran since April 2013 and that he had a current diagnosis of PTSD as a result of experiences he had while deployed in Iraq from September 2005 to September 2006.

As the Veteran has been diagnosed with PTSD subsequent to the May 2012 and August 2013VA examinations, the new VA examination should also address whether the Veteran has a current psychiatric disorder that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.

Regarding the Veteran's claim for service connection for tinnitus, the Board notes that the Veteran underwent a VA audiological examination in February 2013.  The VA examiner determined that it was less likely than not that the Veteran's tinnitus was caused by the Veteran's in-service noise exposure as the Veteran did not report tinnitus at his 2007 post-deployment examination or during treatment in 2009 and 2011.

Notably, in the March 2013 rating decision, the RO, in part, granted service connection for left ear hearing loss.  In the Veteran's June 2013 notice of disagreement (NOD), the Veteran's representative argued that a new VA examination should be provided, and the nexus opinion should address secondary service connection for tinnitus now that the Veteran has been granted entitlement to service connection for hearing loss of the left ear.  Additionally, the Veteran's representative submitted internet articles which documented a relationship the etiology of tinnitus which included allergy or sinus problems.  The Veteran's representative noted that the Veteran was also service-connected for sinusitis and allergic rhinitis and had undergone jaw surgery for his serviced-connected TMJ.

As the Veteran contends that his tinnitus is secondary to a service-connected disability and has provided medical literature which supports his assertions, the Board finds that he should be scheduled for a new VA examination and opinion.

Regarding the Veteran's claim for service connection for hypertension, the Board notes that the Veteran contends that his claimed hypertension disability is related to service to include as secondary to sleep apnea.

In the July 2012 rating decision, the RO denied the Veteran's claim to service connection for hypertension as his hypertension was not manifest to a compensable degree within one year of separation from service and he was not service-connected for sleep apnea.

However, in the August 2013 rating decision, the RO granted service connection for sleep apnea at a 50 percent disability rating.

Notably, the Veteran has yet to undergo a VA examination regarding the etiology of his claimed hypertension disability and there is currently no opinion as to whether the Veteran's claimed hypertension disability was caused or aggravated by the now service-connected sleep apnea. 

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  
   
Accordingly, a VA examination would be useful in determining whether the Veteran's diagnosed hypertension is related to his active duty service, or, was caused or aggravated by his service-connected sleep apnea disability.

Regarding the Veteran's claim for service connection for asthma, the Board notes that in a July 2001 Report of Medical History, the Veteran indicated that he previously had asthma or any breathing problems, shortness of breath, bronchitis, wheezing or problems with wheezing, a chronic cough and use of an inhaler.  At his September 2006 post-deployment examination, the Veteran reported that he had "difficulty breathing".

Notably, the Veteran is currently service-connected for sinusitis and allergic rhinitis.

The Veteran underwent a VA Gulf War examination in December 2011 and a VA addendum opinion was provided in April 2012.  The Family Nurse Practioner who composed the April 2012 VA addendum indicated that asthma was a difficult diagnosis to make and the Veteran would need a pulmonary function test (PFT) which may or may not be positive for asthma.  The Veteran would need a respiratory examination with a PFT which could provide a medical opinion which would take into account factors such as environment and food.   The Family Nurse Practioner was not able to give a diagnosis without speculation.

The record demonstrates that the Veteran experienced breathing problems in service.  While there is currently no diagnosis of asthma, the April 2012 VA addendum opinion indicated that a respiratory examination was needed to determine whether the Veteran had asthma or not as it was a difficult diagnosis to make.  Additionally, no etiology has been given as to whether the Veteran's claimed asthma is related to service.  Accordingly, the Board finds that the evidence currently of record is insufficient to resolve the claim, and that a further medical examination and opinion in connection with the claim for service connection for asthma is warranted.  

Regarding the Veteran's claim for service connection for headaches, the Board notes that in a December 2012 correspondence, the Veteran's representative noted that the Veteran's September 2007 Post-Deployment Health Assessment reported that the Veteran had symptoms of "weakness, muscle aches and feeling tired after sleeping."

The Veteran's representative also submitted internet articles which noted that early symptoms of hypothyroidism include "fatigue or feeling slowed down, joint or muscle pain and weakness".  

The Veteran has a current diagnosis of hypothyroidism.  As the Veteran has a current diagnosis of hypothyroidism, had complaints of weakness in his September 2006 Post-Deployment Health Assessment and provided information regarding the symptoms of hypothyroidism and its onset, the Board finds that the Veteran should undergo a VA examination to determine the etiology of his hypothyroidism disability.  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed hypothyroidism disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a hypothyroidism disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

Regarding the Veteran's claim for service connection for headaches, the Board notes that the Veteran underwent a VA Gulf War examination in December 2011.  The examiner diagnosed the Veteran with headaches and noted that there were no diagnosed illnesses for which no etiology was established.  In an April 2012 addendum report, the VA examiner indicated that it was "impossible to say what headaches are due to exposure to Gulf War hazards without mere speculation".  

While entitlement to service connection for headaches as due to an undiagnosed illness is not warranted under the provisions of 38 C.F.R. § 3.317  as a result of the Veteran's diagnosed headache disability, in light of a current diagnosis of the claimed condition, consideration should also be afforded to the claim on a direct basis pursuant to 38 C.F.R. § 3.304.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Notably, the Veteran's service treatment records indicate that the Veteran presented with complaints of headaches.  On his September 2006 Post-Deployment Health Assessment, the Veteran reported headache symptoms.

In this case, there is evidence that his headache disability may be related to service such that he is entitled to service connection for this disability on a direct service incurrence basis.  

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service headache issues and his current headache disability.

Therefore, a medical opinion is needed to determine if his in-service headache complaints are etiologically related to his current headache disability.

Given that there were in-service complaints related to headaches and there is a current diagnosis of headaches, this claim must also be remanded so that a comprehensive VA examination can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should adjudicate the Veteran's claim for CUE in a November 2007 rating decision that denied service connection for a left ankle disability. 

3. If the RO determines that the prior rating action that denied service connection for the Veteran's left ankle disability, does not contain CUE, then the RO should readjudicate the Veteran's claim to reopen the previously disallowed claim of entitlement to service connection for a left ankle disability.

4.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically address the October 2013 diagnosis of PTSD.

The examiner should provide and opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorders diagnosed are related to service; and/or (ii) whether it is at least as likely as not that any psychiatric disorders diagnosed are caused or aggravated by his service-connected disabilities.

The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's opioid dependency is caused or aggravated by his service-connected disabilities.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current tinnitus disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to his in-service noise exposure or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus disability is caused or aggravated by his service-connected disabilities to include left ear hearing loss, sinusitis, allergic rhinitis and TMJ.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current hypertension disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to his service, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by his service-connected sleep apnea.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

7.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed asthma disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current asthma disability and if so, whether it is at least as likely as not that the current asthma disability is related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

8.  Schedule the Veteran for a VA examination to determine the etiology of the claimed hypothyroidism disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current hypothyroidism disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

9.  Schedule the Veteran for a VA examination to determine the etiology of the claimed headaches disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current headaches disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

10.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


